Writ of Mandamus Denied, Opinion issued January 3, 2013.




                                             In The
                                øatrt uf Apii.a1i
                        3Fifth Jitrict uf ixai at tttas
                                     No. 05-12-01700-CV


                       IN RE ZOE MICHELLE JACKMAN, Relator


                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DFO7- 10155-S


                             MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Murphy
                                  Opinion by Justice O’Neill

       Relator contends the trial judge erred in awarding certain fees to an amicus attorney. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has an adequate remedy on appeal.     See Tux. R. APP. P.

52.8(a); In re Prudential Ins, Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                      JUSTICE

l21700F.P05